Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        DETAILED ACTION
1.	This office action is in response to an amendment received on 5/2/22 for patent application 17/130,756.
2.	Claims 1-13, 18, 21-22 are amended.
3.	Claims 1-22 are pending.

                                                RESPONSE TO ARGUMENTS
Applicant argues#1
Claim Objection
Applicant has amended claim 1 to remove the objected term “for remediation”.
As such, the Examiner is requested to withdraw the objection and place the claims in condition for allowance.
Examiner Response
The objection for claim 1 is hereby withdrawn.
Applicant argues#2
Originally submitted claims have been amended. Claim 1 has been suitably amended to clearly bring out features that demonstrate practical application of the claimed subject- matter. Amended claim 1 has been reproduced herein below:

Amended Claim 1
“A system for application maintenance, the system comprising:
a memory storing program instructions; a processor configured to execute program instructions stored in the memory, and configured to: capture and analyze attributes of ticket data and operational data; read the ticket data and operational data to identify issues from the ticket and operational data based on the captured attributes; automatically classify the identified issues into one or more categories based on a first set of parameters and classification rules; prioritize the classified issues based on a second set of parameters; and create a healing ticket and an automation ticket based on a plurality of parameters related to multi-dimensional flexible ticket attributes previously used for training the processor by employing machine learning techniques, wherein eliminable ticket data, associated with the prioritized classified issues, is mapped to the healing ticket and automatable ticket data, associated with the prioritized classified issues, is mapped to the automation ticket using the trained processor, and wherein automatically delink and remap the ticket data from the healing ticket and automation ticket in the event a change in pattern associated with the ticket data and operational data or a combination thereof is determined.”
Applicant submits that, amended claim 1, when construed as a whole, cannot be said to be limited to a fundamental economic practice under the abstract idea grouping of certain methods of organizing human activity for reasons submitted herein below.
Examiner Response
Examiner respectfully disagrees.
Based on the amendments to the claims, the claims have been deemed to recite a Mental Process, see the section 101 rejection below.
The rejection is maintained.


Applicant argues#3
Applicant submits that amended claim 1 recites a method implemented by a processor which is trained by employing machine language techniques using a plurality of parameters related to multi-dimensional flexible ticket attributes to create a healing ticket and an automation ticket, as required by amended claim 1. The trained processor is executed to map eliminable ticket data associated with the prioritized classified issues to the healing ticket, as required by amended claim 1. Further, the trained processor is executed to map automatable ticket data associated with the prioritized classified issues to the automation ticket. Yet further, the claimed processor automatically delinks and remaps the ticket data from the healing ticket and automation ticket in the event a change in pattern associated with the ticket data and operational data or a combination thereof is determined.
Applicant further submits that the processor is central to the invention which executes program instructions stored in a memory for application maintenance, where the processor reads ticket data and operational data to identify issues based on captured attributes, automatically classifies the identified issues into one or more categories based on a first set of parameters and classification rules, prioritizes the classified issues based on a second set of parameters, and is specifically trained to create healing and automation tickets and map eliminable ticket data and automatable ticket data associated with the prioritized classified issues to the healing and automation ticket.
Applicant submits that the claimed processor, is therefore, a specific processor and not a generic processor carrying out well-known, conventional and routine functions. Applicant further submits that it is the claimed processor that executes the acts of the claimed system | for application maintenance which by way of the claimed features make the application fit for use or purpose for enhanced operational performance e.g. by eliminating need to re-invent processes to identify sources of application issues, deciding issues that are worth addressing first, and eliminating the need to individually fix multiple issues caused by common causes (See, for instance, para [0045] of the Applicant’s filed specification). In fact, the claimed invention is a corollary of computational efforts and ingenuity to arrive at a solution rooted in computer technology to solve the drawbacks mentioned above.
Examiner Response
Examiner respectfully disagrees.
Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
Now turning to the instant specification, paragraphs 17, 18, 24 are reproduced below:
[0017] The present disclosure is described below with reference to methods and systems in accordance with general embodiments for auto-pilot application debt management. The instructions may be loaded into the system, which when executed upon such a computer- implemented system - a general-purpose computer or a special purpose hardware based computer systems, creates means for training the system and implementing functions of various modules hosted by the system. It has to be understood and acknowledged for this specification and claims, that the terms “ticket data” or debt are interchangeably used.


 [0018] According to its major aspects as broadly stated, the present disclosure in its preferred form provides a system and method for application debt management. More precisely, the system enables application maintenance to make the applications “fit for use” and “fit for purpose”, and delivers maximum performance for set of services for which it was developed. This allows the leaders in making better decisions as they quantifiably understand and assess various application maintenance debts and their impact on organization. In one preferred aspect of present disclosure, the system and method employs artificial intelligence (AI) / machine learning (ML) driven techniques to reduce the non-discretionary spend on application maintenance activity. 

 
[0024] In next working embodiment, such a pre-processed ticket data is tokenized to extract the nature of work. In one exemplary embodiment, the debt engine 20, equipped with best fit algorithms such as Latent Semantic Analysis machine learning (ML) algorithm, Graphical clustering, DBScan clustering, Association Rule mining, Stratified sampling, SVM classifier, IDF based information extractor, Jaccard similarity, rule based classification and the like. These best- fit algorithms configured debt engine 20 to ably recognize the issues, cleanly categorize the patterns, debt rule extraction and classification within the processed ticket data. Also, they applied based on customer’s context. This is followed by a classification of ticket data, based on the issue and nature of resolution provided, by an ML enabled debt classifier 21 (as shown in Fig.1), into either of technical, functional, operational, knowledge debt categories and probable debt treatment mechanisms such as avoidable and automatable debts for application.

It can be seen from the instant specification that there is no technical explanation of the asserted improvement (a specific processor/machine learning techniques) and reflected in the claims. The additional elements in the claim (processor, machine learning techniques), are all computing components that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. Therefore there are no additional elements in the claims that are indicative of integration into a practical application. 
The rejection is maintained.

Applicant argues#4
As such, the amended claim 1 cannot be said to be limited to fundamental economic practice of risk mitigation as stated in the office action, and therefore, is not an abstract idea.
Examiner Response
This argument has been addressed above with respect to Applicant argues#2 above.

Applicant argues#5
 Further, Applicant refers to the recent decision by the PTAB1 (Appeal 2018-007443 — Decided October 10, 2019, referred to herein as the ‘443 Appeal) stating that claims do not recite a method of organizing human activity when the claims recite artificial intelligent (AI) components like “neural networks” in the context of monitoring machines.”
In addition, the PTAB further addressed overly broad Examiner interpretations corresponding to limitations of the mind stating: operations involving machines using neural networks, logic decision trees, confidence assessments, fuzzy logic, smart agent profiling, a case-based reasoning, etc., recite a method and system difficult and challenging for non-experts due to their computational complexity. As such, we find that one of ordinary skill in the art would not find it practical to perform the aforementioned ‘classifying’ steps mentally. lhttps: (fefola.uspte. gov/ Eola /Retrieveldtvsystomebeai sf iNmeraeuloee! In other words, the PTAB has expressly said that claims do not recite a mental process when incorporating artificial intelligence and machine learning techniques as, based on the context in which they are applied, are computationally complex and cannot be practically performed by the human mind. Accordingly, Applicant submits that amended claim recites a trained processor employing machine language techniques to carry out application maintenance, which cannot be said to be performed in a human mind and also cannot be said to be limited to certain methods of organizing human activity.
Examiner Response
A PTAB decision does not represent Office policy and moreover a PTAB decision is fact specific to the case being decided.
Applicant argues#6
Thus, Applicant’s processor qualifies as a special purpose computer and cannot be said to be a generic computer component that falls within any of the groupings of an abstract idea. The claimed features are not merely a fundamental economic practice of mitigating risk, but rather, is an improvement in the field of technology to make an application fit for enhanced operational performance by eliminating need to re-invent processes to identify sources of application issues, deciding issues that are worth addressing first, and eliminating the need to individually fix multiple issues caused by common causes.

Examiner Response
Examiner respectfully disagrees.
The additional element of the processor is not a particular machine.
Applicant is directed to the MPEP:
MPEP 2106.05(b) states 
I  THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept). 
In the instant invention “the processor” is a general purpose computer, which is being used as tool to implement the identified abstract idea.
The rejection is maintained.


Applicant argues#7
Applicant further refers to the recent decision by the PTAB2 (Appeal 2018-004485 — Decided April 1, 2019) stating, “i]t is critical that examiners consider the claim as a whole when evaluating whether the judicial exception is meaningfully limited by integration into a practical application of the exception . . . courts must be careful to avoid oversimplifying the claims by looking at them generally and failing to account for the specific requirements of the claims. Similar to the claims indicated by the PTAB in the 443 Appeal as being allowable, Applicant’s claims, as a whole, provide a solution that is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer technology. Likewise, Applicant’s claims address a problem using a special purpose processor that integrates the claimed subject-matter to the practical application of optimized application maintenance. 
As such, Applicant submits that the claimed features, as recited in amended claim 1, is integrated with a practical application of optimized application maintenance and hence cannot be said to be a mere abstract idea.
Examiner Response
A PTAB decision does not represent Office policy and moreover a PTAB decision is fact specific to the case being decided.


Applicant argues#8
As such, it is submitted that amended claim 1 and dependent claims thereon cannot be said to be mere abstract idea, since the claimed features are technically implemented in a real- world application and adds significantly more to the alleged abstract idea.
Applicant respectfully submits that claim 1 has been suitably amended to clarify the technical aspects of the invention and the practical application of the claimed elements by imposing meaningful limits on practicing the idea.

As such, the claimed invention, as recited in amended claim 1, cannot be said to be a mere abstract idea and the claimed features add significantly more to mere recitation of abstract idea (Step 2 B). Applicant submits that as demonstrated above, the claims of the present application clearly do not fit within one of the enumerated categories of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Guidance”), that limits abstract ideas to one of the following groupings: (a) mathematical concepts; (b) certain methods of organizing human activity; or (c) mental processes. “Claims that do not recite subject matter that falls within these enumerated grouping of abstract ideas should not be treated as reciting abstract ideas.” (2019 Guidance, I.). Thus, in accordance with the 2019 Guidance, Applicant respectfully submits that the claims are not directed to an abstract idea, and therefore are patent eligible under § 101.

Examiner Response
Examiner respectfully disagrees.
The claims do not include additional elements that indicative of significantly more than the identified abstract idea.
See the section 101 rejection below.
The rejection is maintained.

Applicant argues#9
Additionally, Courts have found that “additional substantive limitations [may] narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself." (See, e.g., Accenture Global Servs. v. Guidewire Software, Inc., 728 F.3d 1336, 1344-45 (Fed. Cir. 2013)). Accordingly, Applicant submits that at least the features mentioned above provide particularity to the claims so that the claims do not cover the full abstract idea itself. Applicant submits that the claimed invention is, therefore, an outcome of inventive technical improvements to existing systems of application maintenance.
Examiner Response
Examiner respectfully disagrees.
The 2019 PEG is now applicable, and point out which of the enumerated groupings of abstract ideas applies to the claimed concept previously identified as an abstract idea. The 2019 PEG is consistent with the Supreme Court and Federal Circuit subject matter eligibility decisions. 
Under the 2019 PEG, examiners will still be applying the Supreme Court and Federal Circuit decisions, but will be taking a different approach to how those decisions are used. In particular, examiners will rely upon the 2019 PEG’s enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary tool for identifying abstract ideas. 
The 2019 PEG guidance is being used in rejecting the claims under 35 USC 101, see the section 101 rejection below.
The rejection is maintained.

Applicant argues#10
Based on the foregoing, Applicant respectfully submits that (1) claims are not directed to an abstract idea under the first part of the two-part analysis, and (3) assuming arguendo that the pending claims are considered to be an abstract idea under the first part of the two-part analysis (2A — prong 1), the claims (ii) offer a concrete solution to a problem; and (iii) are integrated to a practical application (2A-prong 2) and (a) recite significantly more under the second part of the two-part analysis (2B). Amended claims 12 has similar limitations, mutatis mutandis, and for similar reasons, amended claim 12 and the dependent claims thereon cannot be said to reciting an abstract idea per se.

As such the Examiner is requested to withdraw the rejection under section 35 USC 101 and place the amended claims 1-22 in condition for allowance.
Examiner Response
Examiner respectfully disagrees.
The claims are reciting the identified abstract idea, and do not include additional elements that are indicative of integration into a practical application and significantly more.
See the Response to Applicant argues#2-9 above.
The rejection is maintained.

Applicant argues#11
Clarifying amendments have been made to claim 1 to clearly bring out the novel and inventive features and the technical implementation of the claimed invention. removed from the teachings of the claimed invention as required by amended claim 1. 
As such, Applicant submits that the subject matter of amended claim 1 is far removed from the disclosure of Ayachitula and Ayachitula fails to disclose or suggest each and every limitation of amended claim 1.
As such, amended claim 1 and dependent claims thereon are novel in view of Ayachitula. Further, amended claim 12 has similar limitations, mutatis mutandis, and for similar reasons amended claim 12 and dependent claims thereon are novel in view of Ayachitula.
Examiner Response
The 35 U.S.C 102 (a)(1) rejections for claims 1, 5-6, 12, 16-17 are hereby withdrawn.



Applicant argues#12
Applicant submits that claims 2-3 are dependent on amended claim 1. Paramesh fails to cure the deficiencies of Ayachitula and as such fails to render the objected claims obvious. Likewise, claims 13-14 are dependent on amended claim 12. Paramesh fails to cure the deficiencies of Ayachitula and as such fails to render the objected claims obvious.
Further, claims 4, 8, 10, 15, 19, 21 are rejected as being non patentable over Ayachitula in view of US2013/01981 16 (herein referred as Bhamidipaty).
Applicant submits that claims 4,8 and 1l0are dependent on amended claim 1. Bhamidipaty fails to cure the deficiencies of Ayachitula and as such fails to render the objected claims obvious. Likewise, claims 15, 19 and 21 are dependent on amended claim 12. Bhamidipaty fails to cure the deficiencies of Ayachitula and as such fails to render the objected claims obvious.
Claims 7, 18 are rejected under 35 U.S.C. 103 for being non patentable over Ayachitula, and US2021/0019648 (herein referred as Backas).
Applicant submits that claim 7 is dependent on amended claim 1. Backas fails to cure the deficiencies of Ayachitula and as such fails to render the objected claims obvious. Likewise, claim 18 is dependent on amended claim 12. Backas fails to cure the deficiencies of Ayachitula and as such fails to render the objected claims obvious.
Claims 9, 20 are rejected under 35 U.S.C. 103 for being non patentable over Ayachitula, and Myles F. Suer (herein referred as Myles).
Applicant submits that claim 9 is dependent on amended claim 1. Myles F. Suer fails to cure the deficiencies of Ayachitula and as such fails to render the objected claims obvious. Likewise, claim 20 is dependent on amended claim 12. Myles F. Suer fails to cure the deficiencies of Ayachitula and as such fails to render the objected claims obvious.
Claims 11, 22 are rejected under 35 U.S.C. 103 for being non patentable over Ayachitula in view of Bhamidipaty and R. Reboucas de Almedia (herein referred as Reboucas).
Applicant submits that claim 11 is dependent on amended claim 1. Bhamidipaty and R. Reboucas de Almedia fail to cure the deficiencies of Ayachitula and as such fails to render the objected claims obvious. Likewise, claim 22 is dependent on amended claim 12. Bhamidipaty and R. Reboucas de Almedia fail to cure the deficiencies of Ayachitula and as such fails to render the objected claims obvious.
As such, Applicant requests the Examiner to withdraw the 35 U.S.C. 103 rejection and place the claims in condition for allowance.
Examiner Response
The 35 U.S.C 103 rejections for claims 2-3, 13-14, 4,8, 10, 15, 19, 21, 7,18, 9, 20, 11, 22 are hereby withdrawn.







Claim Rejections - 35 USC §101
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system or method, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method claim 12.
 Claim 1 recites: 
A system for application maintenance, the system comprising: 
a memory storing program instructions; a processor configured to execute program instructions stored in the memory and configured to: 
capture and analyze attributes of ticket data and operational data; 
 	read the ticket data and operational data to identify issues from the ticket and operational data based on the captured attributes;
 automatically classify the identified issues into one or more categories based on  a first set of parameters and classification rules; 
 prioritize the classified issues based on a second set of parameters.; and
 create a healing ticket and an automation ticket based on a plurality of parameters related to multi-dimensional flexible ticket attributes previously used for training the processor by employing machine learning techniques, wherein eliminable ticket data, associated with the prioritized classified issues, is mapped to the healing ticket and automatable ticket data, associated with the prioritized classified issues, is mapped to the automation ticket using the trained processor, and wherein automatically delink and remap the ticket data from the healing ticket and automation ticket in the event a change in pattern associated with the ticket data and operational data or a combination thereof is determined.
The limitations from claim 1, (capture and analyze attributes of ticket data and operational data; read the ticket data and operational data to identify issues from the ticket and operational data based on the captured attributes;	 automatically classify the identified issues into one or more categories based on  a first set of parameters and classification rules; prioritize the classified issues based on a second set of parameters.; and  create a healing ticket and an automation ticket based on a plurality of parameters related to multi-dimensional flexible ticket attributes), which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of analyzing and classifying ticket data for the creation of healing and automation ticket. A human is able to carry out all of these steps via pen and paper.  
Outside of a memory storing program instructions; a processor configured to execute program instructions stored in the memory, nothing in the claim precludes the steps from being practically performed in the human mind.
Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental process group.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Therefore Claims 12 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).
The additional elements from claim 1 (the processor and machine learning techniques) are computing components recited at a high level of generality, and as such are being used as a tool to implement the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of integration into a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally liking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Therefore claims 1,12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-11, 13-22 which further define the abstract idea that is present in their respective independent claims 1,12 and thus correspond to a Mental Process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-11, 13-22 are directed to an abstract idea. Thus, claims 1-22 are not patent-eligible.

                           Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,  which recites, “creating a healing ticket and an automation ticket based on a plurality of parameters related to multi-dimensional flexible attributes previously used for training the processor by employing machine learning techniques”.
It is unclear to Examiner how the processor is being trained. Where are the inputs to the machine learning? How does the training of the processor relate to the creation of the healing and automation ticket?
Claim 1 further recites, “ wherein eliminable ticket data, associated with prioritized classified issues is mapped to the healing ticket and automatable ticket data, associated with the prioritized classified issues is mapped to the automation ticket using the trained processor”
It is unclear whether the eliminable ticket data is mapped to the healing ticket, automatable ticket data and the automation ticket.
Or is only the healing ticket and automatable ticket data being mapped to the automation ticket?
Appropriate correction is required.
     Clams 2-11 are being rejected using the same rationale as claim 1, as they fail to cure the deficiency of claim 1.
     Claim 12 recites the same limitations as claim 1, and therefore is being rejected using the same rationale as claim1.
       Clams 14-22 are being rejected using the same rationale as claim 12, as they fail to cure the deficiency of claim 12.

	
                                                      No Prior Art rejections
None of the prior art teaches, renders obvious” create a healing ticket and an automation ticket based on a plurality of parameters related to multi-dimensional flexible ticket attributes previously used for training the processor by employing machine learning techniques, wherein eliminable ticket data, associated with the prioritized classified issues, is mapped to the healing ticket and automatable ticket data, associated with the prioritized classified issues, is mapped to the automation ticket using the trained processor, and wherein automatically delink and remap the ticket data from the healing ticket and automation ticket in the event a change in pattern associated with the ticket data and operational data or a combination thereof is determined”
 The closest prior art of record are:
1)	   US 2013/0205007 to Ayachitula teaches, “Embodiments of the present invention relate to an approach for suggesting/recommending migration of an IT environment to a cloud computing infrastructure. Specifically, in a typical embodiment, historical incident data of an information technology (IT) environment is analyzed. Based on the historical incident data, it may be determined whether a problem is recurring in the IT environment. If so, it may then be determined whether the problem can be mitigated in the cloud computing infrastructure. For example, it may be determined whether the cost of mitigating the problem by migrating to the cloud computing infrastructure is less than the cost of loss due to the problem within the current IT environment. A report particular to the IT environment that identifies a benefit of migrating the IT environment to the cloud computing infrastructure may be generated.”
2)	US 20130198116 to Bhamidipaty et al, teaches, “An approach is presented for identifying related problem tickets in an information technology (IT) environment. User interactions with a computer program are stored. The user interactions include inputs to the computer program to search for problem tickets issued in the IT environment that have the same characteristics. One or more user interaction patterns within the user interactions are recognized. A user interaction pattern of the one or more user interaction patterns is selected based on an evaluation of effectiveness of each of the one or more user interaction patterns. Based on the user interaction pattern, a rule is generated for determining which problem tickets in the IT environment share a common characteristic. The rule is applied to additional problem tickets issued in the IT environment to identify which of the additional problem tickets share the common characteristic.
3)	US 2021/0019648 to Backas et al, teaches, “Aspects of the subject disclosure may include, for example, a method in which a processing system collects information associated with trouble tickets each including a problem abstract and a log text. The method includes analyzing the log text to obtain a problem resolution for that ticket; defining ticket clusters according to the problem abstracts, and labeling the clusters. The processing system creates a library of the labeled clusters, each entry including a cluster label, a problem abstract for that cluster, and a resolution summary for that problem abstract, indicating a mapping of the problem abstract to the resolution summary for that cluster. The method includes training, based on the mapping, machine-learning applications for a predicted resolution summary for each cluster and for classifying a new ticket. The method includes assigning the new ticket to a cluster according to the classifying. Other embodiments are disclosed.”


4)	US 2019/0132191 to MANN et al, teaches, “A system and method for predictive ticketing in information technology (IT) systems. The method includes extracting a plurality of features from monitoring data related to an IT system, wherein the plurality of features includes at least one incident parameter, wherein the monitoring data includes machine-generated textual data; applying a machine learning model to the extracted plurality of features, wherein the machine learning model is configured to output a suitable insight for an incident represented by the at least one incident parameter, wherein the suitable insight is selected from among a plurality of historical insights; and generating a predictive ticket based on the suitable insight, wherein the predictive ticket includes a textual description of an expected future symptom in the IT system.”



                                                          CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/15/2022